              Case 1:20-cv-11364-IT Document 1 Filed 07/20/20 Page 1 of 6



                                UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MASSACHUSETTS

                                                                CIVIL ACTION NO .:

------------------------------------------------------------x
HUANAN WANG,                                                          Agency File No.: A047-549-345
65 Pearl Street
Cambridge, MA 02139,
KEN D. WANG, F/K/A JIABING DUAN,                                      Agency File No.: A207-576-575
65 Pearl Street
Cambridge, MA 02139,

                 Plaintiffs,

                 v.

MICHAEL J. McCLEARY, in his official
capacity as Director of Boston Field Office,
the U.S. Citizenship & Immigration Service,
CHAD WOLF, in his official
capacity as Acting Secretary of the
Department of Homeland Security, and
MARK KOUMANS, in his official
capacity as Acting Director of the
U.S. Citizenship & Immigration Service,                                     COMPLAINT

                 Defendants.
------------------------------------------------------------x

                                      PRELIMINARY STATEMENT

        1.       This is an individual action for declaratory and mandamus relief, authorized by

the Declaratory Judgment Act, 28 U.S.C. § 1361, and the Administrative Procedure Act, 5 U.S.C.

§§ 551 et seq. and 5 U.S.C. §§ 701 et seq. This action is to provide Plaintiffs Huanan Wang

(hereinafter "Wang") and Ken D. Wang, f/k/a Jiabing Duan (hereinafter "Duan") relief from the

U.S. Citizenship & Immigration Service ("USCIS") et al. willful violation of the law, and

bureaucratic inaction and errors.




                                                         1
              Case 1:20-cv-11364-IT Document 1 Filed 07/20/20 Page 2 of 6



                                              PARTIES

         2.     Wang is a United States citizen, residing at 69 Pearl Street, Cambridge, MA

02139 with her husband Duan.

         3.     Duan is a citizen of the People's Republic of China, resident of Cambridge,

Massachusetts, residing with his United States citizen wife Wang.

         4.     Defendant Michael J. McCleary is the Director of Boston Field Office ofUSClS,

the highest ranking official in Boston Field Office. In that capacity, Mr. McCleary oversees the

work of the Boston field office and, on information and belief, helps to make decisions regarding

cases that fall within the jurisdiction of Boston Field Office. He is sued in his official capacity

only .

         5.     Defendant Mark Koumans is the Acting Director of USCIS, an agency within the

Department of Homeland Security, the highest ranking official in the agency, in charge of

administering and enforcing the laws related to immigration and naturalization of aliens pursuant

to the transfer of authority from the Secretary of Homeland Security of the United States under 6

U.S .C. § 271. He is sued in his official capacity only.

         6.     Defendant Chad Wolfis the Acting Secretary of the U.S. Department of

Homeland Security and as such is charged with the administration and enforcement of the

Immigration and Nationality Act and all other laws relating to the immigration and naturalization

of aliens under 6 U.S .C. §§ 111, 112 and 8 U.S.C. § 1103. He is sued in his official capacity only.


                                  JURISDICTION AND VENUE

         7.     This Court has jurisdiction over this case under 5 U.S.C. §§ 702 and 706, as an

action to review and compel agency action when it has unlawfully withheld or unreasonably

delayed, and to set aside agency actions findings, and conclusions found to be arbitrary,




                                                  2
             Case 1:20-cv-11364-IT Document 1 Filed 07/20/20 Page 3 of 6



capricious, an abuse of discretion, or otherwise not in accordance with law. This Court also has

jurisdiction over this case under 28 U.S.C. § 1331, as an action arising under the Constitution

and laws of the United States, under 28 U.S.C. § 1361, as an action of mandamus to compel a

United States employee to perform duty, and under 28 U.S.C . § 2412(d) to reimburse a party for

litigating unreasonable and unlawful agency actions.

       8.         Venue is proper in this district under 28 U.S .C. § 1391(e).


                                                 FACTS

       9.         Duan arrived in the United States on October 12,2014 as a visitor for pleasure.

On February 23,2015, Duan and Wang registered their marriage in Lexington, Massachusetts.

About a week later, Wang filed an immigrant visa petition for the benefit ofDuan with USCIS.

The agency received the 1-130, Petition for Alien Relative on March 6, 2015.

       10.        On the same day, USCIS received 1-485, Application to Register Permanent

Residence or Adjust Status concurrently filed by Duan, along with Wang's 1-1 '30, Petition for

Alien Relative.

       11.        The agency sent Wang and Duan receipts acknowledging the proper filing of both

1-130 petition and 1-485 application on March 6,2015. Copy of the two receipt sis attached

herewith as Exhibit A.

       12.        Thereafter, Duan completed his biometrics as required by the process.

       13.        On September 25,2015 , Wang and Duan attended an interview scheduled by

USCIS Boston Field Office.

       14.        On October 16,2015, Wang and Duan submitted additional supporting documents

as requested by the agency. Copy of additional submission acknowledgment is attached herewith

as Exhibit B.




                                                    3
                 Case 1:20-cv-11364-IT Document 1 Filed 07/20/20 Page 4 of 6



           15.     No decision whatsoever was rendered on either the pending 1-130 petition or 1­

485 application for the ensuring 26 months. During this period, Duan and Wang traveled to the

Boston Field Office to check the case status once every three months through the agency's

InfoPass appointments. Seeing no progress at all, Wang and Duan solicited the assistance from

Senator Elizabeth Warren's office on several occasions. No progress was reported however.

Copy of documents evidencing the efforts made including emails from Senator Warren's office

is attached herewith is attached herewith as Exhibit C.

           16.    In or about March 2019, two agents from USC IS visited home of Wang and Duan.

Both were present during the agents ' visit and responded the questions of the agents' .

           17.     Upon agency's request, Duan submitted to the agency on April 24, 2019 a new

Form 1-693, Report of Medical Examination and Vaccination Record, as the previously

submitted one had staled because of the delay in the adjudication.

          18.      No further information has been received by Wang and Duan for the subsequent

16 months.

          19.      The pending 1-130, Petition for Alien Relative is classified as IR by the agency,

meaning "Immediate Relative" of the United States citizen. There is no visa availability issue .

          20.      Normal processing time for this type of petition/application adjudicated in Boston

Field Office takes approximately 6 months or less pre-COVID-19. At the present, Boston Field

Office reports that it is now processing similar cases filed on or before January 19, 2018.   ~


of Boston Field Office Processing Times is attached herewith as Exhibit D.

          21.      The petition/application filed by Wang and Duan have been pending for 66

months. The agency however was never able to explain what caused the delay, or at least to

follow up with the inquires.

I   Wang was at work when the agents arrived. She came back home immediately upon notice.




                                                        4
             Case 1:20-cv-11364-IT Document 1 Filed 07/20/20 Page 5 of 6



     STATUTORY AND REGULATORY PROVISIONS, AGENCY POLICY MANUAL

       22.     The Immigration and Nationality Act, INA § 104(b) provides in pertinent part:

               After an investigation of the facts in each case , . .. the Attorney General
               shall, if he determines that the facts stated in the petition are true and that
               the alien in behalf of whom the petition is made is an immediate relative
               specified in section 201 (b) of this Act .. . approve the petition ...

       23.     USCIS Policy Manual, Volume 7, Chapter 5, G.I. instructs in pertinent part:

                  1. Approvals

                       If the application is properly filed, the applicant meets the eligibility
                       requirements, and the applicant satisfies admissibility or waiver
                       requirements, then the officer may approve the adjustment application
                       as a matter of discretion.

                                        CAUSE OF ACTION

       24.     Defendants are required to process and adjudicate the petition/application of

Wang and Duan in accordance with law and agency regulations and to do so within a reasonable

time . They have not done so, and upon information and belief, Defendants continue ignoring

plaintiffs' numerous requests for the decision.

       25.     Defendants clearly erred in unreasonably delaying adjudicating the pending

petition/application in contravening its own regulations and policies.

       26.     The actions of the Defendants described above have no reasonable basis in fact or

law, and are not substantially justified.

       27.     Defendants' failure to follow the law and its own regulations/policies has harmed

Plaintiffs, is arbitrary, capricious, an abuse of discretion, and not in accordance with law, and is

subject to this Court's review under 5 U.S.C . § 702. As result of Defendants' actions, Wang and

Duan have been placed in a legal limbo for 66 months, and they have no relief available.




                                                  5
            Case 1:20-cv-11364-IT Document 1 Filed 07/20/20 Page 6 of 6



                                     PRAY FOR RELIEF

       WHEREFORE, plaintiffs pray that this Honorable Court:

       A. Enter an order of mandamus declaring that the Defendants' failure to provide

          Plaintiffs its decision within a reasonable time and in accordance with administrative

          procedure to be arbitrary, capricious, not in accordance with law, and in violation of

          the rights of Plaintiff.

      B. Enter an order granting Plaintiffs' requested immigrant status on the undisputed

          finding that Duan is eligible to receive his lawful permanent resident status.

       C. Or, alternatively, enter an order compelling Defendants to make a decision on the

          pending immigrant visa petition and adjustment of status application within 30 days

          of the order.

      D. Grant Plaintiffs reasonable attorney's fees under 28 U.S.c. § 2412(d) and all

          reasonable costs and expenses herein, together with any and all additional relief to

          which plaintiff may be entitled.

                                                    Respectively submitted,



Dated: July 20, 2020                                lSI Wei Jia
                                                    Wei Jia
                                                    iiawei200 I@msn.com
                                                    145 Tremont Street, 2 nd Floor
                                                    Boston, MA 02111
                                                    Tel: (617) 542-1548
                                                    Fax: (617) 542-0932
                                                    BBO Bar #: 646896
                                                    Attorney for Plaintiff




                                                6
